Citation Nr: 1628293	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was afforded a videoconference hearing in February 2016.  A transcript of the testimony at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

While the statement of the case also included the issue of service connection for right ear hearing loss, the Veteran limited his appeal regarding hearing loss in the VA Form 9 to the issue of left ear hearing loss.  Accordingly, the matter pertaining to service connection for right ear hearing loss is not before the Board at this time.

The issues of entitlement to an evaluation in excess of 50 percent for PTSD, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is evenly balanced regarding whether the Veteran's current left ear hearing loss is the result of suffering a perforated ear drum during active service.  

2.  The competent evidence of record establishes the Veteran's tinnitus is at least as likely as not etiologically related to his left ear hearing loss. 

3.  The Veteran's PTSD manifests in occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the Veteran's left ear hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).

2.  The Veteran's tinnitus is proximately due to a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

3.  The criteria for an initial evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

The Veteran was provided VA hearing and psychiatric examinations throughout the appeal period, in June 2010 and May 2014.  The examinations are adequate because they involve a review of the Veteran's pertinent medical history, they provide a well-reasoned rationale for the conclusions offered, and they discuss symptomatology relevant to the issues on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is in order.  Moreover, the duty to assist has been satisfied as identified and available medical records and an adequate VA examination was provided.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence, the Veteran satisfies the current disability requirement of 38 C.F.R. § 3.385 in light of the audiometric testing completed in conjunction with the June 2010 examination.  That examiner also diagnosed the Veteran as having tinnitus.    

The Veteran asserts his left ear hearing loss developed as a result of suffering a perforated ear drum during active service due to experiencing acoustic trauma without hearing protection.  The May 2014 VA examiner opines that, in light of the Veteran's history of a perforated ear drum during active service, it is at least as likely as not his left ear hearing loss was incurred in or caused by the claimed in-service injury, event or illness.  In light of this, the question for the Board to resolve is whether sufficient evidence exists of the alleged in-service perforated ear drum.

The Veteran's service records do not reveal any treatment for or complaints of hearing loss.  The September 1970 separation examination did not include audiometry testing and there is no indication of hearing loss complaints.  

The Veteran testified at his February 2016 hearing he worked as a mechanic near an aid station during active duty service in Vietnam.  He was exposed to continuous loud noises from helicopters transporting injured soldiers.  He did not wear hearing protection.  See Hearing Transcript P. 3.  He testified his hearing was good before service, and that he experienced hearing loss during active service.  Id. at 7.  

Several statements have been submitted by fellow soldiers who served with the Veteran in Vietnam.  See October and November 2010 Buddy Statements.  These statements are consistent with the Veteran's testimony, and reveal the Veteran provided assistance during periods of mass casualties by removing dead and wounded soldiers from helicopters in Vietnam.  One of the statements describes missions in which the Veteran drove a "front line ambulance" and helped transport wounded soldiers.  

The Board also observes that an August 2013 psychiatric intake assessment reveals the Veteran recalled a traumatic event in which a Vietcong soldier fired a rifle in his direction during one of his missions.  

The Board ultimately finds that the Veteran's report of a perforated ear drum is consistent with the circumstances of his service in Vietnam and report of acoustic trauma therein.  Moreover, the May 2014 VA examiner indicates the claimed condition was incurred in or caused by the claimed in-service injury.  

The Veteran has offered competent and credible evidence regarding the existence of the in-service injury, and sufficient evidence exists of a nexus between the injury and his current hearing loss.  Thus, entitlement to service connection for left ear hearing loss is warranted.  

Regarding the claim for entitlement to service connection for tinnitus, the June 2010 VA examiner opined it is at least as likely as not the Veteran's tinnitus is associated with his hearing loss.  Thus, competent evidence exists establishing the Veteran's tinnitus is proximately due to or the result of a service-connected disease or injury, and entitlement to service-connection for tinnitus is warranted.

Increased Rating

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

The Veteran's posttraumatic stress disorder has been evaluated at 30 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the 9411 diagnostic code, a 30 percent evaluation is warranted for posttraumatic stress disorder where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). 38 C.F.R. § 4.130.  Earlier periods would be considered under DSM-IV.

The DSM-IV (which was in effect during most of the appeal period) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning (GAF) scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

Turning to the evidence, the Veteran was provided with a VA psychiatric examination in July 2010.  The Veteran drove an automobile to the examination and was dressed in clean, casual clothing.   His appearance was appropriate for his age and he had no difficulty communicating.  His thought process was clear, logical, and sequential.  He had no signs of psychosis and his cognitive function was grossly intact.  He was cooperative and polite.  He denied suicidal and homicidal ideations.   He had a dysthymic mood and a difficult time talking about Vietnam.  The Veteran gave a work history of working for 20 years for an electronics company.  He reportedly was able to get along well with others on job, though he preferred to work alone and sometimes had difficulty concentrating.  He received good work reviews.  He stated that he did not get along with his new supervisor, though the examiner indicates that did not seem related to PTSD. The Veteran had begun working nights and had difficulty adjusting his sleep.  He enjoyed spending time with his family.  He was able to complete activities of daily living independently and he was able to leave home as needed.  

His symptoms of PTSD included intrusive recollections regarding combat experiences and nightmares, and avoidance of combat footage and contact with people who are injured.   He had difficulty concentrating and he was startled by loud noises.  He has problems with temper after his military service, though he indicated it had not been a problem in years.   He was able to feel close to others though he avoided reminders of Vietnam.  He displayed hypervigilance and difficulty concentrating.  He had a GAF score of 65, and the examiner diagnosed "mild" chronic PTSD.

The Veteran has received psychiatric treatment at the Portland Veteran's Center.  According to an August 2013 intake assessment, at that time he suffered from continuous intrusive thoughts of experiences and traumatic injuries and death which he was "massively exposed" to in Vietnam.  His only relief was isolation after work.  News of current wars kept him in elevated anxiety state, exacerbating his hypervigilance, hyper arousal, and intrusive thoughts and dreams.  He reportedly suffered from suicidal ideations and feelings of hopelessness and despair.  He recounted a traumatic event during service in which a Vietcong soldier fired a rifle towards his head.  He spent most of his time at home isolating in his bedroom, occasionally going out to see friends or relatives.  He had a GAF score of 55.

A subsequent August 2013 progress note indicates his work life was a main form of protection from too much anger inducing intrusive thoughts.   He did not look forward to retiring because working was part of his value system.  The Veteran indicated he has managed to do his work well, though he did not get along with his supervisor.  He had difficulties dealing with anger, and he at one point lashed out as his neighbor and threatened him with death due to a dispute.   

The Veteran was examined by VA again in May 2014.  He was diagnosed with mild to moderate symptoms of PTSD.  He had nightmares and intrusive thoughts of combat.  He told the examiner he avoids talking about combat to avoid reminders of Vietnam.  He is distant from others and has difficulty expressing feelings.  He experiences sleep disruption and hypervigilance.  His relationship with his family was reportedly well, and he watches sports with sons.  He had no difficulty on the job and he experienced no missed time from work due to mental health.  He told the examiner he gets along well with coworkers and supervisors.  He was casually dressed for the examination and well groomed.   He provided information with prompting.  He was correctly oriented to person, place, time, and purpose.  His thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  His affect was constricted and mood was neutral.

At his hearing, the Veteran testified that he has recurring nightmares about his service in Vietnam between three and seven days a week.  See Hearing Transcript P 11.  He testified that he has suicidal ideations.  Id. at 12.  He testified that his PTSD negatively affected his work and he was almost fired due to a negative review.  Id. at 11-12.  He indicated that he retired since the last VA examination, but that he would have continued to work longer if not for his PTSD.  He indicated he cannot get a job due to his PTSD symptoms.  Id. at 15.  His spouse testified that he has memory loss.  She also testified that his nightmares cause him to wake up thrashing about.  Id. at 14-15.   The Veteran testified he had no friends outside of his family, no hobbies, and that he stays home most of the time.  

The Board determines that the evidence supports an evaluation of 50 percent for PTSD because the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity.  The evidence demonstrates he has such symptoms as memory impairment, impaired judgement, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He displays avoidance behavior and hypervigilance and suffers from nightmares.  He has intrusive recollections about his combat experiences.  His PTSD symptoms negatively affect his concentration at work.  In sum, the Veteran's PTSD symptomatology warrant a 50 percent evaluation throughout the appeal period due to disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships resulting in reduced reliability and productivity.  In reaching its decision that a 50 percent evaluation is warranted, the Board considered the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted in the remand section below, in light of the Veteran's hearing testimony, additional development is required to determine whether the Veteran is entitled to an evaluation in excess of 50 percent for PTSD.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial evaluation of 50 percent for PTSD is granted.  


REMAND

The Veteran's PTSD symptoms appear to have worsened since the May 2014 VA psychiatric examination.  At the time of the May 2014 VA examination, he was working and he reportedly maintained a good relationship with his co-workers and supervisor.  Since then, he experienced feelings of anger directed towards both his coworkers and supervisor.  See Hearing Transcript P. 11-12.  The Veteran testified that his PTSD symptoms contributed to his decision to retire, and that he is no longer able to find work due to his PTSD.  Id. at 15, 18-19.  The Veteran also now experiences memory problems whereas both the July 2010 and May 2014 VA examinations do not reflect any memory impairment.  Id. at 14.  

Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's testimony, a new VA psychiatric examination is warranted in order to determine the current severity of his PTSD. 

The Veteran's testimony regarding his inability to work raises the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran should be provided with the appropriate notice and an opportunity to provide detailed information concerning his work history and education. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning how he can substantiate his claim for a higher rating based on TDIU and request that he complete and return a claim form.

2.  Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should describe the severity of the PTSD signs and symptoms and provide information concerning the resulting functional impairment as it may affect the Veteran's ability to function and perform tasks in a work setting.  

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of (1) entitlement to an evaluation in excess of 50 percent for PTSD, and (2) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


